FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NEETAN SINGH,                                     No. 11-73831

               Petitioner,                        Agency No. A075-247-194

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Neetan Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its

previous order denying his motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reconsider

because he failed to establish any error of fact or law in the BIA’s prior

determination that he had not established the due diligence necessary for equitable

tolling of the filing deadline for motions to reopen. See 8 C.F.R. § 1003.2(b)(1);

Avagyan v. Holder, 646 F.3d 672, 678-80 (9th Cir. 2011) (equitable tolling

available where petitioner shows he was prevented from filing because of

deception, fraud, or error, and acted with due diligence in discovering such

circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                   11-73831